DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 16 through 20 remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 11, 2018.

Response to Arguments
Applicant’s arguments with respect to at least Claim 1 as filed in the remarks of the submission on December 10, 2021 have been fully considered, but are now moot because the new ground of rejections below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
Claims 1 through 7 and 9 through 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,511,307 to Reiersgaard et al (hereinafter “Reiersgaard”)1.
Claim 1:  Reiersgaard discloses an apparatus for use in manufacturing an assembly from at least two components comprising a first component (e.g. 104, 198) and a second component (e.g. 58a, 100), wherein the first component is a wire (see Figure 8), the apparatus comprising:
a body (e.g. 46, 200, in Fig. 8);
a wire channel (e.g. 48, 214) disposed within the body, comprising a wire channel entry (e.g. at location 48) and a wire channel exit (e.g. at location 214), and configured to receive the wire and the second component to be assembled with the wire in forming the assembly (Figs. 8 to 9); and
one or more fluid guides (e.g. 130, 312) disposed within the body, fluidically connected to the wire channel, and comprising a guide entry (e.g. bottom of Fig. 8), a guide fluid channel (e.g. inside of 130 and 312), and a guide exit (e.g. arrow in Fig. 8), wherein:
the guide entry is configured to receive a fluid from a fluid source (e.g. 114, col. 10, lines 61+),
the guide exit is configured to flow the fluid into the wire channel for the fluid to move the second component along a wire length in the wire channel in a predetermined longitudinal direction along the wire length, the second component positioned at least L in annotated Fig. 9] between the second component and a predefined point of the wire inside of the wire channel; and
the guide fluid channel fluidically connects the guide entry  to the guide exit.

    PNG
    media_image1.png
    687
    677
    media_image1.png
    Greyscale

Claim 2:  Reiersgaard further discloses that the fluid guides (e.g. 130, 312) comprise two guide exits [at the ends] and two guide fluid channels (inside of 130, 132), and each of the guide exits fluidically connects the wire channel (at location of arrow in Fig. 8) to the guide fluid.
Claim 3:  Reiersgaard further discloses that the fluid guides comprise a first fluid guide (130) and a second fluid guide (312); 
each of the first fluid guide and the second fluid guide is disposed within the body, fluidically connected to the wire channel, and comprises a guide entry [bottom of Fig. 8], a guide fluid channel [inside of 312, 130], and a guide exit [upper ends of 130, 312 in Fig. 8]; and
the guide exit of the first fluid guide is disposed at a first point along a length of the wire channel and the guide exit of the second fluid guide is disposed at a second point along the length of the wire channel (Fig. 8).
Claims 4 and 5:  Reiersgaard further discloses a connector guide (e.g. 150, in Fig. 6b) connecting, at least, the guide fluid channels of the first fluid guide and the second fluid guide [within 150]; and wherein at least one of the guide exits of the first fluid guide or the second fluid guide is configured to flow the fluid into the wire channel at an angle [Y-shape] to a horizontal axis of the wire channel (e.g. Fig. 8).
Claim 6:  Reiersgaard further discloses that the fluid guides comprise a substantially smooth cross-sectional profile [Y-shape] along a fluid flow direction of the fluid guides (Fig. 8).
Claims 7 and 8:  Reiersgaard further discloses that the wire channel (e.g. 48, 214) comprises a first channel section (at 214) and a second channel section (at location of arrow in Fig. 8) wherein the first channel section comprises a first cross-sectional area and the second channel section comprises a second cross-sectional area, and wherein the first cross-sectional area is different [in size] than the second cross-sectional area (Fig. 8).
Claim 9:  Reiersgaard further discloses that the body is comprised of a first body section [left 142] and a second body section [right 142] configured to be coupled to the first body section, the first body section being a mirror of the second body section (Fig. 8).
Claims 10 and 11:  Reiersgaard further discloses that the wire channel exit (e.g. at location 214) comprises a first section (at arrow location in Fig. 8) and a second section (at location of 102) disposed at a mouth of the wire channel exit and wherein a cross-sectional area (at location of 102) of the second section is less than a cross-sectional area (at location 214) of the first section;
wherein the first section smoothly tapers to the second section (see Fig. 8).
Claims 12 and 13:  Reiersgaard further discloses that the apparatus is configured to hold at least a portion of the wire in a predetermined position when flowing the fluid to move the second component (e.g. from Fig. 8 to 9); and
the guide entry comprises a fluid source receiver (e.g. 118a, 118b, Fig. 7) configured to couple to the fluid source to receive the fluid (col. 12, lines 5-30); and 
wherein the fluid source receiver is configured to receive a plurality of different sized fittings (e.g. 131c, 118a, 164a, in Fig. 7) of the fluid source.
Claim 14:  Reiersgaard further discloses that the apparatus is an electrical component [contact] delivery device (e.g. of 58a, 100 to 198), and wherein the system further comprises each said fluid source (e.g. 114, 206).



Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21 through 25 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Claim elements emphasized (in bold) are illustrated in Reiersgaard’s annotated Figure 9.